U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September30, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commissions file number 0-32051 E-DEBIT GLOBAL CORPORATION (Exact name of Registrant as specified in its charter) COLORADO 98-0233968 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) #12, 3620 – 29th Avenue NE Calgary, Alberta Canada T1Y 5Z8 Telephone (403) 290-0264 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yeso No o APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:As of November 2, 2012, there were 330,709,344 outstanding shares of the Registrant's Common Stock, no par value and 70,855,900 shares of Preferred Stock, no par value. E-DEBIT GLOBAL CORPORATION INDEX TO THE FORM 10-Q For the quarterly period ended September 30, 2012 PAGE PART I. FINANCIAL INFORMATION ITEM 1. UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Comprehensive Income 6 Condensed Consolidated Statements of Changes in Stockholders’ Deficit 7 Condensed Consolidated Statements of Cash Flows 8 Notes to Condensed Financial Statements 9 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 23 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 30 ITEM 4. CONTROLS AND PROCEDURES 30 Part II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 30 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 30 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 31 ITEM 4. MINE SAFETY DISCLOSURES 31 ITEM 5. OTHER INFORMATION 31 ITEM 6. EXHIBITS 31 2 PART I - FINANCIAL INFORMATION ITEM 1.UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS E-DEBIT GLOBAL CORPORATION Condensed Consolidated Balance Sheet ASSETS September 30, (Unaudited) December 31, 2011 (Derived from audited financial statements) CURRENT ASSETS Cash $ $ Restricted cash Accounts receivable net of allowance for doubtful accounts of $23,240 and $13,172 Other receivable – related parties Inventory — Prepaid expense and deposit Total current assets Property and equipment, net of depreciation Property and equipment, idle Investment, at cost 20 20 Deposit – related party — Intangible Assets, net of amortization Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable Accrued liabilities Loans payable Indebtedness to related parties Shareholder loans Total current liabilities Total liabilities STOCKHOLDERS’ DEFICIT Preferred stock – authorized 200,000,000 shares, no par value, 70,855,900 shares issued and outstanding at September 30, 2012 and 70,855,900 at December 31, 2011 Common stock - authorized 10,000,000,000 shares, no par value;330,709,344 shares issued and outstanding at September 30, 2012 and 95,249,344 at December 31, 2011 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to consolidated financial statements 3 E-DEBIT GLOBAL CORPORATION Condensed Consolidated Statements of Operations For the Nine Months Ended September 30, (Unaudited) Revenue - Equipment and supplies $ $ Residual and interchange income Other Total revenue Cost of sales - Equipment and supplies Residual and interchange costs Other Total cost of sales Gross profit Operating expenses - Depreciation and amortization Consulting fees Legal and accounting fees Salaries and benefits Travel, delivery and vehicle expenses Other Total operating expenses (-Loss-) from operations ) ) Other income (expense) - Interest expense ) ) Gain on sale — Other income Net (-loss-) before income taxes ) ) Provision for income taxes — — Net (-loss-) $ ) $ ) Basic net (-loss-) per common share $ ) $ ) Weighted number of shares outstanding See accompanying notes to consolidated financial statements 4 E-DEBIT GLOBAL CORPORATION Condensed Consolidated Statements of Operations For the three Months Ended September 30, (Unaudited) Revenue - Equipment and supplies $ $ Residual and interchange income Other Total revenue Cost of sales - Equipment and supplies Residual and interchange costs Other Total cost of sales Gross profit Operating expenses - Depreciation and amortization Consulting fees Legal and accounting fees Salaries and benefits Travel, delivery and vehicle expenses Other Total operating expenses Income (-Loss-) from operations ) ) Other income (expense) - Interest expense ) ) Other income Net (-loss-) before income taxes ) ) Provision for income taxes — — Net (-loss-) $ ) $ ) Basic net (-loss-) per common share $ ) $ ) Weighted number of shares outstanding See accompanying notes to consolidated financial statements 5 E-DEBIT GLOBAL CORPORATION Condensed Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net (-loss-) $ ) $ ) $ ) $ ) Other comprehensive (-loss-), net of tax Foreign currency translation adjustment ) ) Other comprehensive (-loss-), net of tax ) ) Comprehensive (-loss-) $ ) $ ) $ ) $ ) See accompanying notes to consolidated financial statements 6 E-DEBIT GLOBAL CORPORATION Condensed Consolidated Statements of Changes in Stockholders’ Deficit (Unaudited) Preferred Stock Common Stock Additional Paid-in Accumulated Other comprehensive Accumulated Total Stockholders’ Shares Amount Shares Amount Capital Income (Deficit) (Deficit) Balance, December 31, 2011 $ ) $ ) Exercise of convertible notes to a creditor for settlement of debts — Exercise of convertible notes to a creditor for settlement of debts — Other comprehensive loss, net of tax — ) — ) Net loss for the nine months ended September 30, 2012 — ) ) Balance, September 30, 2012 $ ) $ ) See accompanying notes to consolidated financial statements 7 E-DEBIT GLOBAL CORPORATION Condensed Consolidated Statement of Cash Flows For the Nine Months Ended September 30, (Unaudited) Cash flows from operating activities: Net (loss) income from operations $ ) $ ) Reconciling adjustments - Depreciation and amortization Impairment of inventory and receivable — Changes in operating assets and liabilities Restricted cash ) ) Accounts receivable ) Inventory Prepaid expenses and other Cash overdraft — ) Other — ) Accounts payable and accrued liabilities Net cash (used for) provided by operations ) ) Cash flows from investing activities: Purchase of equipment — ) Disposal of equipment — — Net cash (used for) provided by investing activities — ) Cash flows from financing activities: Proceeds from loans — Proceeds from related parties Repayments to related parties ) ) Net cash provided by financing activities Foreign currency translation adjustment ) Net change in cash and cash equivalents ) Cash (overdraft) at beginning of year — Cash (overdraft) at end of year $ $ Supplemental schedules: Cash paid for interest $ $ Cash paid for income taxes $
